internal_revenue_service number release date index number ------------------------------------ -------------------------------------------------- ------------------------- -------------------------------- in re department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-134711-07 date date date a taxpayer ------------------- --------------------------------------------------- ----------------------- -- number b -------------------- location c ------------------- location d policy numbers ---------------------- --------------------------------------------------------- --------------------------------------------------------- --------------------------------------------------------- number e ---- dear ------------ this is in reply to your letter dated date a in which you requested a ruling on taxpayer’s behalf with respect to number b contracts the policies intended to meet the definition of a life_insurance_contract under sec_7702 of the internal_revenue_code the material information provided in that request and in subsequent correspondence is summarized below specifically taxpayer asks for a waiver of reasonable errors under sec_7702 of the internal_revenue_code such that the policies will be treated as life_insurance contracts for federal tax purposes the policy numbers for the policies are the policy numbers taxpayer is a life_insurance_company as defined by sec_816 and is subject_to taxation under part i of subchapter_l of the code taxpayer is licensed to engage in the life_insurance business in fifty states and the district of columbia taxpayer is a calendar_year accrual_method taxpayer plr-134711-07 taxpayer represents that all number b policies are life_insurance policies under the laws of the state in which they are issued and that the errors which are the subject of this ruling were unintentional taxpayer represents that the policies will if the errors described herein are waived meet the federal tax definition of a life_insurance_contract under sec_7702 the polices were intended to qualify as life_insurance contracts under sec_7702 by satisfying the guideline_premium_requirement of sec_7702 and c and by falling within the cash_value corridor of sec_7702 and d and the taxpayer has so administered them since they were issued because the policies are universal life policies which allow for variable payments the taxpayer instituted monitoring procedures to ensure compliance with the guideline_premium_requirement and the cash_value corridor whenever an amount_paid into a contract causes the total premiums_paid to exceed the guideline premium the taxpayer’s computer system produces a coded error report and automatically rejects the premium with a guideline violation error message the remittance area receives the error report and personnel in that area determine whether to refund the whole premium or apply the amount which is permissible thus once the computer produces an error report life administration personnel manually review the report and consult with other personnel within the line_of_business to determine what corrective action should be taken there are two business areas that are responsible to monitor compliance error reports one in location c and one in location d the death_benefit under each of the policies was decreased at the policyowner’s request at the time of the decrease the necessary adjustments were properly made under sec_7702 this adjustment produced a reduced guideline_single_premium and a negative guideline_level_premium since the premiums_paid for each of the policies at the time of the adjustment did not exceed the guideline_premium_limitation at the time of the death_benefit reduction no refund of premiums_paid was required at that time however the adjustment did result in a negative guideline annual premium which caused the guideline_premium_limitation to grow smaller in each subsequent policy year until such time as there was an excess of premiums_paid over the recomputed guideline_premium_limitation at that time the system generated a code alerting personnel of a guideline error due to miscommunication between personnel in location c and location d when the error code was generated personnel at neither location did anything to bring the policies into compliance this failure to remedy the policies was made despite a compliance system designed to prevent such failure when personnel at locations c and d failed to bring the policies into compliance plr-134711-07 each of the policies was written on the same policy form the policies are part of a group of number e similarly situated life_insurance policies written on the same policy form where a decrease in death_benefit in conjunction with negative guideline_level_premium resulted in an excess of premiums_paid over the guideline_premium_limitation many years after the original request for decrease except for the number b policies all other policies were brought into compliance within the timeframe mandated under sec_7702 we note that with respect to this policy form this group of policies is the first instance to date where a decrease in death_benefit in conjunction with a negative guideline_level_premium has resulted in an excess of premiums_paid over the guideline premium limit in some policy year following the policy year of the decrease the taxpayer has refunded excess premiums with interest as required by sec_7702 and the taxpayer is instituting procedures to reduce the likelihood that such errors will recur the previous manual compliance procedures have been changed to require a responsible manager to confirm on a daily basis the disposition of each coded error report on the list of daily reports and to promptly follow up with responsible personnel in the event that any alert remains unconfirmed sec_7702 provides a statutory definition that a life_insurance_policy must meet to be treated as a life_insurance_contract for federal tax purposes more specifically a contract must be a life_insurance_contract under applicable law and must also meet either of two alternative tests the cash_value_accumulation_test of sec_7702 or the guideline premium and cash_value_corridor_test of sec_7702 and d in general sec_7702 applies to contracts issued after date sec_7702 provides that if a taxpayer establishes that the statutory requirements were not satisfied due to reasonable error and that reasonable steps are being taken to remedy the error the secretary_of_the_treasury may waive a failure to satisfy the requirements of sec_7702 after considering all the facts and circumstances we find that failure of the policies to satisfy the requirements of sec_7702 was due to reasonable error as required by sec_7702 taxpayer will bring the policies into compliance with sec_7702 by refunding premiums_paid with interest in excess of the guideline_premium_limitation with respect to the policies so that there is no excess additionally taxpayer has implemented new safeguards and additional oversight to prevent future compliance failures plr-134711-07 after considering all the facts and circumstances we find that the taxpayer is taking reasonable steps to remedy the error accordingly based on the information submitted it is held that the failure of the number b policies to satisfy the requirements of sec_7702 for the reasonable errors described above is waived pursuant to sec_7702 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours s ______________________________ sheryl b flum branch chief branch office of associate chief_counsel financial institutions products
